DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner submits a second non-final is issued since the non-final action filed 1/12/21 erroneously examined claims 1-7.  Newly cited prior art is provided based upon further search and considered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The claimed subject matter “SERS substrate” should be “Surface Enhanced Raman SERS” substrate” since SER is an acronym. 
The claimed subject matter “Gold Nanoparticle” should be “Gold Nanoparticles”.  The claimed subject matter “the nanoparticle” should be “the nanoparticles” since applicant is reciting a concentration of a plurality of nanoparticles rather than a single nanoparticle.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 5, the claimed subject matter “phosphate buffered saline is composed by Sodium Chloride, Potassium Chloride, Disodium phosphate, Potassium dihydrogen phosphate” is rendered indefinite.  Examiner notes it is unclear as to whether all the chemicals are inclusive and/or exclusive since the elements are not grouped with an “and” statement, “or” statement, or a Markush statement.  
In regards to claim 8, the claimed subject matters “comprising of> 50% Ethanol, Methanol, Isopropanol, Formaldehyde, Saline solution, Di- potassium hydrogen phosphate” “PBS buffer comprising of Sodium Chloride, selected from the group comprising of> 50% Ethanol, Methanol, Isopropanol, Formaldehyde, Saline solution, Di- potassium hydrogen phosphate.”  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druilhe et al. US Pat No. 8,716,443 in view of Liu US Pub No. 2012/0257199 in further view of Natan US Pub No. 2007/0259437 in further view of Hoffman US Pub No. 2012/0328645.

With respect to claim 1, Druilhe teaches a kit for screening different grades of cervical cancer comprising of:
b) Preservative fluid “methanol” (col 27, line 31);
c) Density gradient solution “Ficoll-Hypaque density gradient” (col 27, line 13);
d) Phosphate Buffered Saline (PBS) “Phosphate Buffer Saline” (col 26, line 65).

Druilhe does not teach Gold Nanoparticle (AuNPs) having size in the range of 40-50 nm as the SERS substrate.

Liu, in the field of same field of endeavor as Druilhe of detecting malaria via optics, teaches a SERs substrate may be utilized to detect malaria in a patient (abstract).

Liu does not teach Gold Nanoparticle (AuNPs) having size in the range of 40-50 nm as the SERS substrate.

13 particles/L) (0060). Natan further teaches the nanoparticles are configured to generate an enhanced Raman spectrum (0062, lines 1-3).  At the time prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to try to combine Natan’s SERS substrate with Liu’s sample to accurately detect Malaria.

The combination does not teach a pre-coaled glass slide.

Hoffman, in the same field of endeavor as Druilhe of detecting malaria, teaches a malaria sample may be printed onto poly-L-lysine pre-coated glass slide (0062, lines 1-10).  At the time prior to the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to place a malaria sample onto a poly-L-lysine pre-coated glass slide to examine the virus in a safe and sterile manner.

With respect to claim 2 according to claim 1, the combination teaches the kit wherein the concentration of the nanoparticle is in the range of 8·-10 x 1013 particles/L (4 x1013 particles/L) (0060 Natan).

With respect to claim 6 according to claim 1, the combination teaches the kit wherein the glass slide is pre-coated with compound selected from the group comprising of Poly-L-1ysine (0062, lines 1-10 Hoffman).

With respect to claim 7 according to claim 1, the combination teaches the kit wherein the different grades of cervical cancer is selected from the group consisting of NRML (Normal), HSIL (High-grade Squamous Intraepithelial Lesion), CSCC (Cervical Squamous Cell Carcinoma).

Examiner submits claim 7 is not given patentable weight since it further limits the preamble. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. SEE MPEP 2111.02 II.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druilhe et al. US Pat No. 8,716,443 in view of Liu US Pub No. 2012/0257199 in further view of Natan US Pub No. 2007/0259437 in further view of Hoffman US Pub No. 2012/0328645 in further view of Katz CN 1582341.

With respect to claim 3 according to claim 1, the combination does not teach the preservative fluid used for fixing the sample on the slide is selected front the group comprising of > 50% ethanol.

Katz, in the field of endeavor of cell observation, teaches a sample is fixed on a glass slide via 100 % ethanol (pg. 13, lines 1-2, ¶ 8).  At the time prior to the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to combine 100% ethanol with the combination’s glass slide to prevent samples from falling off of the glass slide.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druilhe et al. US Pat No. 8,716,443 in view of Liu US Pub No. 2012/0257199 in further view of Natan US Pub No. 2007/0259437 in further view of Hoffman US Pub No. 2012/0328645 in further view of paper of MARIAM M. MIRAMBO, “The use of 0.01M phosphate buffered saline as detection buffer for Alere Determine® HIV rapid test in resource limited settings”, April 2017.

With respect to claim 5 according to claim 1, the combination does not teach the phosphate buffered saline is composed by Sodium Chloride or Potassium Chloride.

Mirambo, in the field of endeavor of rapid testing viruses, teaches phosphate buffered saline (PBS) is a common buffer used in biological research. PBS is a water based solution containing sodium chloride, sodium phosphate and in some formulations potassium chloride and phosphate with the main function of maintaining a constant pH (pg. 2, ¶ 1, lines 3-7).  At the time prior to the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to try to combine the known method of combining sodium chloride or sodium phosphate with a water based solution since it yields a predictable result of forming a phosphate buffer saline.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 4 would be allowable if rewritten to include the limitation(s) 
 
 As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the density gradient solution is 20-50% (w/v) of sucrose in MilliQ water”, in combination with the rest of the limitations of claim 4. 

 As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “.a to obtain a pellet by using density gradient fluid comprising of 20-50% (w/v) of sucrose in MilliQ water; c. resuspending the ceU pellet obtained in step b in PBS buffer comprising of Sodium Chloride, Potassium Chloride, Disodium phosphate, Potassium dihydrogen phosphate”, in combination with the rest of the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877